In the

    United States Court of Appeals
                 For the Seventh Circuit
                       ____________________
No. 19-1686
JOSE VARGAS, et al.,
                                                Plaintiffs-Appellants,
                                 v.

COOK COUNTY SHERIFF’S MERIT BOARD, et al.,
                                      Defendants-Appellees.
                       ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 18 CV 1598 — Charles R. Norgle, Judge.
                       ____________________

   ARGUED DECEMBER 2, 2019 — DECIDED MARCH 11, 2020
               ____________________

   Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. This § 1983 case arises out of disci-
plinary decisions issued by the Cook County Sheriff’s Merit
Board between 2013 and 2016. The plaintiffs are current and
former sheriff’s deputies and correctional officers who were
disciplined for violating various departmental policies and
rules. Seven of the eight plaintiffs were fired; the remaining
officer was suspended. They seek to represent a class of
2                                                  No. 19-1686

officers who were disciplined during the relevant time
period.
    The complaint alleges two claims for deprivation of due
process. The first rests on a defect in the composition of the
Merit Board: at the time of the challenged disciplinary
decisions, certain Board members held their appointments in
violation of Illinois law. The second alleges that Cook Coun-
ty Sheriff Thomas Dart and Nicholas Scouffas, his General
Counsel, assumed control of the Board through political
means and pressured its members to make decisions contra-
ry to Illinois law. The plaintiffs also seek relief under multi-
ple state-law theories.
    The district judge dismissed the due-process claims and
relinquished jurisdiction over the state-law claims. We
affirm that judgment. A violation of state law is not a federal
due-process violation, so the defect in the Board’s member-
ship is not a basis for a federal constitutional claim. And the
allegations of biased decisionmaking suggest only that the
plaintiffs may have suffered a random and unauthorized
deprivation of their property interest in public employment.
An injury of that type is not a violation of due process as
long as the state offers adequate postdeprivation remedies.
We have long held that Illinois provides constitutionally
adequate postdeprivation remedies for aggrieved public
employees. The judge properly dismissed this suit.
                        I. Background
   The Cook County Sheriff’s Merit Board has the exclusive
authority to discharge, demote, or suspend officers for
violating the department’s rules, regulations, or code of
conduct. The Board was created by the Illinois County Police
No. 19-1686                                                    3

Department Act (“Merit Board Act”), which is codified in
the Illinois Counties Code. 55 ILL. COMP. STAT. 5/3-7001 et seq.
Board members are appointed by the Sheriff to a six-year
term with the advice and consent of the County Board of
Commissioners. Id. § 3-7002.
    This case is part of a litigation explosion that followed
the Illinois Appellate Court’s decision in Taylor v. Dart,
81 N.E.3d 1 (Ill. App. Ct. 2017). In 2011 Sheriff Dart received
permission from the County Board to appoint John Rosales
to fill a mid-term vacancy on the Merit Board. Rosales
finished his predecessor’s term and continued to serve
indefinitely after the term expired. Id. at 4. In 2013 he partic-
ipated in a disciplinary proceeding against Officer Percy
Taylor, culminating in the termination of Taylor’s employ-
ment. Taylor challenged his discharge, and the state appel-
late court ruled that Rosales’s appointment was unlawful:
the appointment of a Merit Board member for anything less
than a full six-year term conflicted with the express terms of
the Merit Board Act. Id. at 6–8. Because the Board was
unlawfully constituted when it fired Taylor, the court voided
the discharge decision. Id. at 8–10. The Illinois General
Assembly quickly amended § 3-7002 to reset the terms of all
Board members and permit an interim appointment in the
event of a future Board vacancy. § 3-7002 (amended Dec. 8,
2017).
    In the wake of Taylor, current and former employees of
the Sheriff’s Office flooded the courts with suits to invalidate
hundreds of decisions made when the Board was unlawfully
constituted. The Illinois Appellate Court then decided a
series of cases limiting Taylor’s scope. See, e.g., Acevedo v.
Cook Cty. Sheriff’s Merit Bd., 129 N.E.3d 658 (Ill. App. Ct.
4                                                  No. 19-1686

2019); Cruz v. Dart, 127 N.E.3d 921 (Ill. App. Ct. 2019); Lopez
v. Dart, 118 N.E.3d 580 (Ill. App. Ct. 2018). In these cases the
court applied the de facto officer doctrine, which validates
an act performed by a person under the color of official title
even if it is later discovered that the person was illegally
appointed or elected. See Ryder v. United States, 515 U.S. 177,
180 (1995); Taylor, 81 N.E.3d at 10. Most recently, the court in
Pietryla v. Dart upheld a 2012 Board decision despite irregu-
larities in the appointment of Board members who issued
the decision. __ N.E.3d __ , No. 1-18-2143, 2019 WL 3416670,
at *1 (Ill. App. Ct. July 26, 2019).
    Returning now to our case, the plaintiffs are eight current
and former Sheriff’s deputies and correctional officers who
were disciplined by the Board between 2013 and 2016. Seven
were fired and one was suspended. The grounds for their
discipline range from the use of excessive force to unauthor-
ized absences from work to theft of a prosecutor’s iPad.
Shortly after Taylor was decided, they filed this civil-rights
suit in federal court seeking to represent a class of Sheriff’s
Office employees who were disciplined by an improperly
constituted Merit Board during the relevant time period. The
defendants are Sheriff Dart, the Merit Board, Scouffas, and
Cook County Board President Toni Preckwinkle.
    The amended version of the complaint raises ten claims.
Count I alleges that the plaintiffs were deprived of a proper-
ty interest in their employment without due process of law
because the Board was unlawfully constituted when it
imposed discipline against them. Count II, also a due-
process claim, alleges that Sheriff Dart selected Board mem-
bers based on campaign contributions or other political
favors and that Dart and Scouffas threatened to remove
No. 19-1686                                                     5

Board members if they declined to impose the discipline
requested by the Sheriff’s Office. The remaining counts raise
assorted state-law claims and allege grounds for class certifi-
cation.
    The defendants moved to dismiss the federal claims, see
FED. R. CIV. P. 12(b)(6), and the judge granted the motion. He
began by explaining that the legality of the Merit Board’s
membership is purely a state-law question, not a federal
constitutional question, so Count I necessarily failed.
Count II describes, at most, a series of random and
unauthorized departures from state law for which adequate
postdeprivation remedies would suffice to satisfy federal
due-process requirements. Circuit precedent holds that
Illinois provides constitutionally adequate postdeprivation
remedies for this type of injury, so the judge dismissed
Count II as well.
   That left only the claims under state law. The judge
declined to exercise supplemental jurisdiction over the
remaining claims and entered final judgment, setting up this
appeal.
                         II. Discussion
    The Fourteenth Amendment’s Due Process Clause pro-
vides: “No State shall … deprive any person of life, liberty,
or property without due process of law … .” U.S. CONST.
amend. XIV. Public employees who are dischargeable only
for cause have a property interest in continued employment
and may not be deprived of that interest without notice and
an opportunity to be heard. See Cleveland Bd. of Educ. v.
Loudermill, 470 U.S. 532, 538–41 (1985); Carmody v. Bd. of Trs.
of Univ. of Ill., 747 F.3d 470, 476 (7th Cir. 2014). The formality
6                                                    No. 19-1686

and degree of the process that is due depends on the nature
of the private interest at stake, the risk of decisional error,
and the government’s interest. See Mathews v. Eldridge,
424 U.S. 319, 335 (1976).
    Because the constitutional guarantee of due process of
law “calls for such procedural protections as the particular
situation demands,” Morrissey v. Brewer, 408 U.S. 471, 481
(1972), its content is a variable rather than a constant. But it’s
not dictated by state law; that is, a state’s failure to comply
with its own law is not a federal due-process violation.
Simmons v. Gillespie, 712 F.3d 1041, 1044 (7th Cir. 2013).
Indeed, a state may disregard its own law without depriving
a person of due process of law. Magnuson v. City of Hickory
Hills, 933 F.2d 562, 567 (7th Cir. 1991).
    This isn’t a novel rule. It has been clear for decades that
noncompliance with state law is not itself a deprivation of
due process of law. See Davis v. Scherer, 468 U.S. 183, 192–96
(1984); Germano v. Winnebago County, 403 F.3d 926, 929 (7th
Cir. 2005); Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003);
Rowe v. DeBruyn, 17 F.3d 1047, 1052 (7th Cir. 1994); Archie v.
City of Racine, 847 F.2d 1211, 1216–17 (7th Cir. 1988) (en
banc). So settled is this rule that in a recent case on material-
ly identical facts, we did not consider it necessary to issue a
published opinion. Oesterlin v. Cook Cty. Sheriff’s Dep’t, 781 F.
App’x 517 (7th Cir. 2019).
    In Oesterlin a recently fired employee of the Cook County
Sheriff’s Department raised the same argument the plaintiffs
make here: because the Merit Board was unlawfully consti-
tuted when it discharged him, he suffered a due-process
violation. Id. at 519. We summarily rejected this argument,
noting as a general matter that “§ 1983 and the Due Process
No. 19-1686                                                   7

Clause do not provide a remedy for violations of state law.”
Id. at 522. More specifically, we explained that the Four-
teenth Amendment’s guarantee of due process is an inde-
pendent federal standard for procedural fairness but does
not establish a federal rule governing the length of a Merit
Board member’s term. Id.
    Oesterlin was a nonprecedential order, but its analysis
applies in full here. The Illinois Appellate Court has ruled
that the irregularities in the Merit Board’s membership
between 2011 and 2016 means that the Board was unlawfully
constituted during that time period. But this violation of
state law is not actionable under § 1983 as a deprivation of
due process.
    The complaint also alleges that Dart and Scouffas pres-
sured Merit Board members to make biased decisions,
interfering with the Board’s exclusive statutory authority to
discipline officers. This is not a challenge to the disciplinary
procedures prescribed by Illinois law. Rather, the complaint
describes a series of random and unauthorized departures
from state law, resulting in deprivation of the plaintiffs’
property interest in continued public employment.
    When a state official deprives a person of his property
through a random, unauthorized act that departs from state
law, the federal due-process guarantee requires only that the
state provide an adequate postdeprivation remedy. Simmons,
712 F.3d at 1044; Michalowicz v. Village of Bedford Park,
528 F.3d 530, 535 (7th Cir. 2008). Random, unauthorized acts
are, after all, inherently unpredictable, so a plaintiff can
prevail on a due-process claim premised on this type of
official action only if state law fails to provide an adequate
8                                                           No. 19-1686

postdeprivation remedy. Simmons, 712 F.3d at 1044;
Michalowicz, 528 F.3d at 535.
    We have repeatedly recognized that the Illinois
Administrative Review Act provides a constitutionally
adequate postdeprivation remedy for public employees to
challenge random and unauthorized departures from state
law in disciplinary decisions. See Cannici v. Village of Melrose
Park, 885 F.3d 476, 480 (7th Cir. 2018) (collecting cases). The
plaintiffs insist that the Illinois Appellate Court’s application
of the de facto officer doctrine deprives them of what might
otherwise be an adequate state-law remedy. They contend
that they are doomed to lose if they litigate in state court.1
     What an Illinois judge does with the plaintiffs’ state-law
litigation does not change the federal constitutional analysis.
In any event, the de facto officer doctrine doesn’t prevent an
Illinois court from reviewing a claim that the Merit Board
was biased. Indeed, in Lopez v. Dart, the Illinois Appellate


1 Two of the plaintiffs have already lost in state court. Ronnie McGregor
and William Valentine challenged their disciplinary decisions years ago
in state court and lost. Neither of them appealed. See Vargas v. Cook Cty.
Sheriff’s Merit Bd., No. 18 CV 1598, 2019 WL 1418059, at *3 (N.D. Ill.
Mar. 29, 2019). They’re precluded from bringing a second lawsuit against
the same parties based on the same common nucleus of operative facts.
Matrix IV, Inc. v. Am. Nat’l Bank & Tr. Co. of Chi., 649 F.3d 539, 547 (7th
Cir. 2011). Jaime Mireles, Jr., also pursued a claim in state court, but in
May 2015 he filed a Chapter 7 bankruptcy petition listing a “wrongful
termination” claim against Cook County as his personal property and
valued the claim at “$0.00.” In August 2015 the bankruptcy court granted
a discharge, so Mireles can’t prosecute this claim against the defendants.
See In re Polis, 217 F.3d 899, 904 (7th Cir. 2000) (holding that the
bankruptcy trustee is the proper party to a postpetition lawsuit arising
from a prepetition claim).
No. 19-1686                                                   9

Court noted that a state-court judge may reverse a Board
decision if it is against the manifest weight of the evidence or
if the Board imposes an arbitrary or capricious punishment.
118 N.E.3d at 596–98. In Cruz v. Dart, the court remanded the
case for reconsideration because the Board’s decision did not
contain any findings that specifically supported cause for
termination. 127 N.E.3d at 935.
    These decisions confirm that Illinois law provides an ad-
equate postdeprivation remedy for injury to a public em-
ployee’s property interest in continued employment.
Accordingly, the judge correctly dismissed the plaintiffs’
due-process claims. When the claims supporting federal
jurisdiction drop out of the case, the usual practice is to
relinquish jurisdiction over any remaining state-law claims.
RWJ Mgmt. Co. v. BP Prods. N. Am., Inc., 672 F.3d 476, 480–81
(7th Cir. 2012). The judge properly followed that norm here.
                                                     AFFIRMED